PER CURIAM.
Now come the parties by their counsel and present and file a stipulation, which said stipulation is in the words and figures, to wit:
“Whereas, petitioner has offered to settle this controversy on the following terms: 1. To waive his contention that the item of $3,938 (taxes paid) is an allowable deduction. 2. That the attorney’s fees in the amount of $1,750 be allowed as a deduction from decedent’s gross income for the calendar year 1930, and that decedent’s income tax be recomputed accordingly; and Whereas, said offer was on March 8, 1935, accepted on behalf of the Attorney General of the United States: It is therefore stipulated and agreed by and between the parties hereto, by their respective counsel, that this case may be remanded to the Board of Tax Appeals with direction to enter an order allowing a deduction of $1,-750 from decedent’s gross income for the calendar year 1930 and providing for a re-computation of the tax accordingly.”
On consideration whereof, it is now here ordered and adjudged by this court that this cause be, and the same is hereby, remanded to the United States Board of Tax Appeals, with direction to enter an order in accordance with the foregoing stipulation.
End of Cases in this Volume